Citation Nr: 0114994	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  99-05 399	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the December 30, 1960, reduction in the veteran's 
disability rating for his service-connected ulcer was proper.

2.  Entitlement to an effective date prior to June 28, 1993, 
for a 40 percent evaluation for ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to July 
1945.

This case was previously before the Board in July 2000, at 
which time it was remanded for further development.  
Following that development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, found 
that the December 1960 reduction in the veteran's service-
connected ulcer disease from 40 percent to 20 percent was 
proper.  In March 2001, the veteran was issued a Statement of 
the Case with respect to that issue, after which, he 
submitted a timely substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.303(b) (2000).  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The March 1960 VA examination, on which the December 1960 
reduction to 20 percent had been based, was less full and 
complete than the January 1949 VA examination on which the 40 
percent rating had been based.

2.  In December 1960, a gastric or duodenal ulcer was subject 
to temporary or episodic improvement, and all of the evidence 
of record did not clearly warrant the conclusion that 
permanent improvement had been demonstrated.

3.  The issue of entitlement to an effective date prior to 
June 28, 1993, for a 40 percent evaluation for ulcer disease, 
is moot.


CONCLUSIONS OF LAW

1.  The criteria for finding that on December 30, 1960, the 
RO had improperly reduced the veteran's rating for a duodenal 
ulcer, effective January 1, 1961, have been met.  38 C.F.R. 
§ 3.172 (1956) (now 38 C.F.R. § 3.344 (2000)).

2.  The Board does not have jurisdiction over the issue of 
entitlement to an effective date prior to June 28, 1993, for 
a 40 percent evaluation for ulcer disease.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that by a rating action, 
dated in August 1945, service connection was granted for the 
veteran's duodenal ulcer and a 30 percent rating was assigned 
in accordance with the 1933 rating schedule.  The effective 
date of that rating was July 27, 1945.  After being reviewed 
under the 1945 rating schedule, that evaluation was increased 
to 40 percent, effective April 1, 1946.  By rating actions in 
August 1949 and in August 1952, both of which followed VA 
review examinations, that rating was confirmed and continued.  
In October 1960, following a third VA review examination, the 
VA notified the veteran that it proposed to reduce the rating 
for his service-connected ulcer from 40 percent to 20 
percent, effective January 1, 1961.  He was further notified 
that he could submit additional evidence to show why such 
reduction should not be made.  No additional evidence was 
received, and on December 30, 1960, the veteran was notified 
that the proposed reduction had become effective.

In February 2001, following the receipt of extensive VA 
treatment records and reports from the veteran's private 
physician, the rating for the veteran's service-connected 
ulcer was raised from 20 percent to 40 percent, effective 
June 28, 1993.

The veteran now maintains that in December 1960, the RO 
improperly reduced the rating for his service-connected ulcer 
from 40 percent to 20 percent disabling and that the 40 
percent rating should be restored, effective January 1, 1961.  
At the very least, he contends that restoration of the 40 
percent rating should have become effective prior to June 28, 
1993.  

In December 1960, disability evaluations were determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the Diagnostic Codes (DC's) of the 
Schedule for Rating Disabilities, 1945 Edition.  The 
percentage ratings represented, as far as could practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) which resulted from service-connected 
disability.  Schedule for Rating Disabilities, 1945 Edition, 
Pg. 1, Para. 1.  Where there was a question as to which of 
two evaluations was to be applied, the higher evaluation 
would be assigned if the disability picture more nearly 
approximated the criteria required for that rating.  
Otherwise, the lower rating would be assigned.  Schedule for 
Rating Disabilities, 1945 Edition, Pg. 3, Para. 7, revised.

In December 1960, ulcers, whether peptic, gastric, duodenal, 
or marginal (gastrojejunal), were to be rated under a general 
rating formula.  DC's 7302 - 7306.  A 20 percent rating was 
warranted for moderate impairment with episodes of recurring 
symptoms several times a year.  A 40 percent rating was 
warranted for moderately severe symptoms, manifested by 
intercurrent episodes of abdominal pain at least once a 
month, partially or completely relieved by ulcer therapy and 
mild and transient episodes of vomiting or melena.

In December 1960, postgastrectomy syndromes were rated in 
accordance with the provisions of DC 7308.  A 20 percent 
rating was warranted for mild impairment, manifested by 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent rating was warranted for 
moderate impairment, manifested by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  

In December 1960, rating agencies were to handle cases 
affected by change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It was 
considered essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination was full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., gastric or 
duodenal ulcer, were not to be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warranted the conclusion that 
permanent improvement had been demonstrated.  Even though 
material improvement in the physical or mental condition was 
clearly reflected, the rating agency was to consider whether 
the evidence made it reasonably certain that the improvement 
would be permanent and would be maintained under the ordinary 
conditions of life, i.e., while employed, or if unemployed, 
while actively seeking employment.  38 C.F.R. § 3.172(a) 
(1956).  Such provisions applied to ratings which had 
continued for long periods at the same level (5 years or 
more).  They did not apply to disabilities which had become 
stabilized and were likely to improve.  38 C.F.R. § 3.172(c) 
(1956).

The report of the July 1949 VA examination, which had formed 
the basis for the initial 40 percent rating for the veteran's 
ulcer, and the report of the July 1952 VA examination, which 
confirmed that rating, each consisted of a brief medical and 
industrial history of the veteran, his subjective symptoms, a 
physical examination, and the report of an upper 
gastrointestinal (UGI) series. 

During the 1949 examination, it was noted that the veteran 
had periodic stomach pain lasting from a few days to several 
weeks, and that after he had eaten, he got a severe, dull 
pain high in his stomach.  He also reported that he had a 
sour stomach which was relieved by food and that strenuous 
work seemed to bring on the condition.  He stated that he was 
on no diet or medication.  He reportedly weighed 168 pounds, 
which had been his high for the year, and the physical 
examination was essentially negative.  The UGI series, 
however, revealed a chronic duodenal ulcer with marked 
duodenal deformity.  The veteran was reportedly working as a 
farmer and had missed about 2 days of work per month due to 
his service-connected duodenal ulcer.

During the July 1952 VA examination, the veteran's symptoms 
consisted of pain in the epigastrium 2 to 3 hours after 
meals, despite medication.  It was noted that in March 1952, 
the veteran had undergone a subtotal gastric resection.  It 
was noted that he had missed approximately 10 weeks of work 
during 1952.  His weight was down to 159 pounds, after being 
as high as 180 pounds during the previous year.  However, it 
was noted that other than 4 inch surgical scar, he was 
completely asymptomatic.  The UGI showed that the 
gastrointestinal resection was functioning well with no 
evidence of a marginal ulcer.

During the March 1960 VA examination, the veteran continued 
to report that he was receiving no treatment or medication.  
He did, however, report an approximately 1 year history of 
occasional episodes of dumping syndrome.  He noted that he 
continued to be employed as a farmer and that he continued to 
lose approximately 2 days a month from work.  His weight was 
171 pounds, and other than the healed abdominal scar from 
surgery, his physical examination was negative.  No UGI 
series was performed.

While the 1960 examination showed relatively few 
manifestations of the veteran's service-connected ulcer 
disease, it is evident that in reducing the veteran's rating 
in December that year, the RO did not comport with the 
procedural safeguards noted in the VA regulations regarding 
stability of disability evaluations.  38 C.F.R. § 3.172.  For 
example, there is no evidence that prior to reducing the 
veteran's rating in December 1960, the RO had reviewed the 
entire record of examinations and the medical-industrial 
history to ascertain whether the 1960 examination was full 
and complete.  Rather, that reduction was based solely on the 
objective findings taken from the report of the 1960 VA 
examination.  In this regard, the Board notes that the 1960 
VA examination was not as full and complete as those 
performed in 1949 and 1952, as it did not include the report 
of a UGI series.  Moreover, by regulation, a disease, such as 
a duodenal or gastric ulcer, which was known to be subject to 
episodic improvement, was not to be reduced on the basis of 
one examination unless all the evidence of record clearly 
warranted a conclusion that there had been permanent 
improvement of such disability which would be maintained 
under the ordinary conditions of life, i.e., while employed, 
or if unemployed, while actively seeking employment.  Unlike 
the examinations in 1949 and 1952, the 1960 examination 
revealed the first evidence of dumping syndrome, as well as 
the first evidence that the veteran was eating more frequent, 
smaller meals.  Further, in 1960, his weight was only 3 
pounds more than in 1949, and it was still off his high of 
180 pounds reported during the 1952 examination.  In 1960, as 
in 1949, it was noted that the veteran continued to miss 2 
days a month from work due to illness.  Such findings do not 
clearly reflect improvement in the veteran's service-
connected ulcer, let alone whether it was reasonably certain 
that any such improvement would be permanent and would be 
maintained under the ordinary conditions of life.  Therefore, 
the RO should not have reduced the rating for the veteran's 
ulcer on December 30, 1960.  To that extent, the appeal is 
allowed.

In arriving at this decision, the Board notes that over the 
years, the criteria for rating ulcers and postgastrectomy 
syndrome, as well as the criteria applicable to the 
stabilization of disability ratings have been revised.  
Generally in such cases, VA must consider the claim under the 
criteria in effect at the time of the claim and any 
subsequent revisions and apply that which is most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).  In 
this case, however, the regulations in effect at the time of 
the December 1960 reduction provided the basis for a full 
grant of benefits with respect to the veteran's claim.  
Accordingly, the Board does not need to set forth or consider 
the subsequent revisions to any of the applicable criteria.

In light of the foregoing, the issue of entitlement to an 
effective date prior to June 28, 1993, for a 40 percent 
rating for ulcer disease is effectively moot.  Indeed, that 
issue is subsumed by the foregoing decision.  As there is no 
remaining case or controversy, the Board has no jurisdiction 
over that issue; and, therefore, it must be dismissed.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101 (2000). 


ORDER

The December 30, 1960, reduction in the veteran's disability 
rating from 40 percent to 20 percent for his service-
connected ulcer was not proper; and to that extent, the 
appeal is allowed subject to the law and regulations 
governing the award of monetary benefits.

The issue of entitlement to an effective date prior to June 
28, 1993, for a 40 percent evaluation for ulcer disease is 
dismissed.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

